
	
		I
		112th CONGRESS
		2d Session
		H. R. 4173
		IN THE HOUSE OF REPRESENTATIVES
		
			March 8, 2012
			Ms. Lee of California
			 (for herself, Mr. Jones,
			 Mr. Conyers,
			 Ms. Woolsey,
			 Mr. Kucinich,
			 Ms. Waters,
			 Mr. Stark,
			 Mr. Ellison,
			 Mr. Filner, and
			 Ms. Jackson Lee of Texas) introduced
			 the following bill; which was referred to the
			 Committee on Foreign
			 Affairs
		
		A BILL
		To direct the President of the United States to appoint a
		  high-level United States representative or special envoy for Iran for the
		  purpose of ensuring that the United States pursues all diplomatic avenues to
		  prevent Iran from acquiring a nuclear weapon, to avoid a war with Iran, and for
		  other purposes.
	
	
		1.Short titleThis Act may be cited as the
			 Prevent Iran from Acquiring Nuclear Weapons and Stop War
			 Through Diplomacy Act.
		2.FindingsCongress finds the following:
			(1)In his Nobel Peace
			 Prize acceptance speech on December 10, 2009, President Obama said, I
			 know that engagement with repressive regimes lacks the satisfying purity of
			 indignation. But I also know that sanctions without outreach—and condemnation
			 without discussion—can carry forward a crippling status quo. No repressive
			 regime can move down a new path unless it has the choice of an open
			 door.
			(2)In his address to
			 the American Israel Public Affairs Committee on March 4, 2012, President Obama
			 said, I have said that when it comes to preventing Iran from obtaining a
			 nuclear weapon, I will take no options off the table, and I mean what I say.
			 That includes all elements of American power. A political effort aimed at
			 isolating Iran; a diplomatic effort to sustain our coalition and ensure that
			 the Iranian program is monitored; an economic effort to impose crippling
			 sanctions; and, yes, a military effort to be prepared for any
			 contingency.
			(3)While the Obama
			 Administration has rejected failed policies of the past by engaging in
			 negotiations with Iran without preconditions, only four of such meetings have
			 occurred.
			(4)Official representatives of the United
			 States and official representatives of Iran have held only two direct,
			 bilateral meetings in over 30 years, both of which occurred in October 2009,
			 one on the sidelines of the United Nations Security Council negotiations in
			 Geneva, and one on the sidelines of negotiations brokered by the United Nations
			 International Atomic Energy Agency (referred to in this Act as the
			 IAEA) in Vienna.
			(5)All of the
			 outstanding issues between the United States and Iran cannot be resolved
			 instantaneously. Resolving such issues will require a robust, sustained effort.
			(6)Under the
			 Department of State’s current no contact policy, officers and
			 employees of the Department of State are not permitted to make any direct
			 contact with official representatives of the Government of Iran without express
			 prior authorization from the Secretary of State.
			(7)On September 20,
			 2011, then-Chairman of the Joint Chiefs of Staff Admiral Mike Mullen, called
			 for establishing direct communications with Iran, stating, I’m talking
			 about any channel that’s open. We’ve not had a direct link of communication
			 with Iran since 1979. And I think that has planted many seeds for
			 miscalculation. When you miscalculate, you can escalate and
			 misunderstand.
			(8)On November 8,
			 2011, the IAEA issued a report about Iran’s nuclear program and expressed
			 concerns about Iran’s past and ongoing nuclear activities.
			(9)On December 2,
			 2011, Secretary of Defense Leon Panetta warned that an attack on Iran would
			 result in an escalation that would take place that would not only
			 involve many lives, but I think it could consume the Middle East in a
			 confrontation and a conflict that we would regret.
			3.Statement of
			 policyIt should be the policy
			 of the United States—
			(1)to prevent Iran from pursuing or acquiring
			 a nuclear weapon and to resolve the concerns of the United States and of the
			 international community about Iran’s nuclear program and Iran’s human rights
			 obligations under international and Iranian law;
			(2)to ensure
			 inspection of cargo to or from Iran, as well as the seizure and disposal of
			 prohibited items, as authorized by United Nations Security Council Resolution
			 1929 (June 9, 2010);
			(3)to pursue
			 sustained, direct, bilateral negotiations with the Government of Iran without
			 preconditions in order to reduce tensions, prevent war, prevent nuclear
			 proliferation, support human rights, and seek resolutions to issues that
			 concern the United States and the international community;
			(4)to utilize all diplomatic tools, including
			 direct talks, targeted sanctions, Track II diplomacy, creating a special envoy
			 described in section 4, and enlisting the support of all interested parties,
			 for the purpose of establishing an agreement with Iran to put in place a
			 program that includes international safeguards, guarantees, and robust
			 transparency measures that provide for full IAEA oversight of Iran’s nuclear
			 program, including rigorous, ongoing inspections, in order to verify that
			 Iran’s nuclear program is exclusively for peaceful purposes and that Iran is
			 not engaged in nuclear weapons work;
			(5)to pursue
			 opportunities to build mutual trust and to foster sustained negotiations in
			 good faith with Iran, including pursuing a fuel swap deal to remove quantities
			 of low enriched uranium from Iran and to refuel the Tehran Research Reactor,
			 similar to the structure of the deal that the IAEA, the United States, China,
			 Russia, France, the United Kingdom, and Germany first proposed in October
			 2009;
			(6)to explore areas
			 of mutual benefit to both Iran and the United States, such as regional
			 security, the long-term stabilization of Iraq and Afghanistan, the
			 establishment of a framework for peaceful nuclear energy production, other
			 peaceful energy modernization programs, and counter-narcotics efforts; and
			(7)that no funds
			 appropriated or otherwise made available to any executive agency of the
			 Government of the United States may be used to carry out any military operation
			 or activity against Iran unless the President determines that a military
			 operation or activity is warranted and seeks express prior authorization by
			 Congress, as required under article I, section 8, clause 2 of the United States
			 Constitution, which grants Congress the sole authority to declare war, except
			 that this requirement shall not apply to a military operation or
			 activity—
				(A)to directly repel an offensive military
			 action launched from within the territory of Iran against the United States or
			 any ally with whom the United States has a mutual defense assistance agreement;
				(B)in hot pursuit of forces that engage in an
			 offensive military action outside the territory of Iran against United States
			 forces or an ally with whom the United States has a mutual defense assistance
			 agreement and then enter into the territory of Iran; or
				(C)to directly thwart an imminent offensive
			 military action to be launched from within the territory of Iran against United
			 States forces or an ally with whom the United States has a mutual defense
			 assistance agreement.
				4.Appointment of
			 high-level u.s. representative or special envoy
			(a)AppointmentAt
			 the earliest possible date, the President, in consultation with the Secretary
			 of State, shall appoint a high-level United States representative or special
			 envoy for Iran.
			(b)Criteria for
			 appointmentThe President shall appoint an individual under
			 subsection (a) on the basis of the individual’s knowledge and understanding of
			 the issues regarding Iran’s nuclear program, experience in conducting
			 international negotiations, and ability to conduct negotiations under
			 subsection (c) with the respect and trust of the parties involved in the
			 negotiations.
			(c)DutiesThe
			 high-level United States representative or special envoy for Iran shall—
				(1)seek to facilitate
			 direct, unconditional, bilateral negotiations with Iran for the purpose of
			 easing tensions and normalizing relations between the United States and
			 Iran;
				(2)lead the
			 diplomatic efforts of the Government of the United States with regard to Iran;
				(3)consult with other
			 countries and international organizations, including countries in the region,
			 where appropriate and when necessary to achieve the purpose set forth in
			 paragraph (1);
				(4)act as liaison
			 with United States and international intelligence agencies where appropriate
			 and when necessary to achieve the purpose set for in paragraph (1); and
				(5)ensure that the
			 bilateral negotiations under paragraph (1) complement the ongoing international
			 negotiations with Iran.
				5.Duties of the
			 Secretary of State
			(a)Elimination of
			 no contact policyNot later than 30 days after the date of
			 enactment of this Act, the Secretary of State shall rescind the no
			 contact policy that prevents officers and employees of the Department
			 of State from making any direct contact with official representatives of the
			 Government of Iran without express prior authorization from the Secretary of
			 State.
			(b)Office of
			 high-Level U.S. representative or special envoyNot later than 30 days after the
			 appointment of a high-level United States representative or special envoy under
			 section 4(a), the Secretary of State shall establish an office in the
			 Department of State for the purpose of supporting the work of the
			 representative or special envoy.
			6.Reporting to
			 Congress
			(a)ReportsNot
			 later than 60 days after the high-level United States representative or special
			 envoy for Iran is appointed under section 4, and every 180 days thereafter, the
			 United States representative or special envoy shall report to the committees
			 set forth in subsection (b) on the steps that have been taken to facilitate
			 direct, bilateral diplomacy with the government of Iran under section 4(c).
			 Each such report may, when necessary or appropriate, be submitted in classified
			 and unclassified form.
			(b)CommitteesThe
			 committees referred to in subsection (a) are—
				(1)the Committee on
			 Appropriations, the Committee on Foreign Affairs, the Committee on Armed
			 Services, and the Permanent Select Committee on Intelligence of the House of
			 Representatives; and
				(2)the Committee on
			 Appropriations, the Committee on Foreign Relations, the Committee on Armed
			 Services, and the Select Committee on Intelligence of the Senate.
				7.Authorization of
			 appropriationsThere are
			 authorized to be appropriated to carry out this Act such sums as may be
			 necessary for each of fiscal years 2012 and 2013.
		
